
	
		I
		112th CONGRESS
		1st Session
		H. R. 817
		IN THE HOUSE OF REPRESENTATIVES
		
			February 18, 2011
			Mr. Herger (for
			 himself, Mr. Young of Alaska,
			 Mr. Chaffetz,
			 Mr. McClintock,
			 Mr. Bishop of Utah,
			 Mr. Daniel E. Lungren of California,
			 Mr. Rehberg, and
			 Mr. Nunes) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Antiquities Act of 1906 to place additional
		  requirements on the establishment of national monuments under that Act, and for
		  other purposes.
	
	
		1.Requirement for establishment
			 of national monumentSection 2
			 of the Act of June 8, 1906 (commonly known as the Antiquities Act of
			 1906; 16 U.S.C. 431) is amended by striking , in his discretion,
			 to declare by public proclamation and inserting  to declare,
			 subject to approval by an Act of Congress,.
		
